OPINION — AG — ** COUNTY EXCISE — COUNTY COMMISSIONERS — BUDGET ** QUESTIONS ASKED: (1) POWERS AND DUTIES OF THE EXCISE BOARD AND COUNTY COMMISSIONERS IN THE PREPARATION OF THE ANNUAL COUNTY BUDGET (2) CAN COUNTY OFFICIALS SO THAT THEY MAY MAINTAIN THEIR MEMBERSHIP IN THEIR RESPECTIVE STATE ASSOCIATIONS (3) THE MEDICAL FEES OF DOCTORS EMPLOYED TO EXAMINE JUVENILE DELINQUENTS UNDER AUTHORITY OF 10 O.S. 114.2 [10-114.2] MAY BE PAID FROM THE COUNTY COURT FUND, . . . SEE OPINION (COUNTY FUNDS PAID FOR PROFESSIONAL ORGANIZATIONS, PHYSICIANS, DOCTORS, EXPENSES, SPECIAL SERVICES) CITE: 10 O.S. 114.2 [10-114.2], 62 O.S. 323 [62-323], OPINION NO. AUGUST 26, 1949 — NORMAN, 74 O.S. 18 [74-18](B), OPINION NO. NOVEMBER 3, 1955 — WHYTE (JAMES P. GARRETT)